DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because figures 2 and 3 are not proper black and white line drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 5 is objected to because of the following informalities:  line 2 reads “the attractant is in red.”  This should read –the attractant is colored red—or similar.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 is generally unclear.  For instance, line 2 recites “discharge hole is formed as at least one or more formed in a…”  It is unclear what “one or more” refers to.  It is also unclear what “formed in a longitudinal direction or a lateral direction” comprises- is it that the hole are spaced apart in a direction, or that each hole is formed such that it passes through the body in that direction?  Furthermore, as lateral and longitudinal cover all directions, what limitations are being imposed?  For the purposes of this action, the claim will be interpreted as stating that there are multiple holes.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The combination of method and apparatus in a claim combines 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pieper US 3,991,504.
Regarding claim 1, Pieper discloses an artificial bait for fishing, using an attractant, comprising: 
an artificial bait body 10 having an accommodation space therein, and an inlet hole 44, 36 through which water flows into the accommodation space by water pressure during fishing; and 
an attracting agent 38 made of the attractant and insertably and separably provided in the accommodation space, 
wherein the water flowing through the inlet hole comes into contact with the attracting agent to discharge the attractant to an outside through a discharge hole 36 of the artificial bait body during fishing.

    PNG
    media_image1.png
    162
    422
    media_image1.png
    Greyscale

Figure 1- Pieper Figure 3
Regarding claim 2, Pieper discloses the invention as claimed as detailed above with respect to claim 1.  Pieper also discloses that the attracting agent is in at least one type from among a liquid type (column 1, line 66- column 2, line 5), a foaming type, and a capsule type.
Regarding claim 3 as best understood, Pieper discloses the invention as claimed as detailed above with respect to claim 1.  Pieper also discloses that at least one of the inlet hole 44 or the discharge hole 36 is formed as at least one or more formed in a longitudinal direction or a lateral direction of the artificial bait body in the accommodation space.
Regarding claim 4, Pieper discloses the invention as claimed as detailed above with respect to claim 2.  Pieper also discloses that the attracting agent 38 is refillable, wherein the attracting agent of the liquid type is refillable by a liquid injecting device 40 having an injection needle 42, and wherein the attracting agent of the foaming type or the capsule type is refillable by mounting the foaming type or the capsule type to an insertion rod and inserting the insertion rod into the inlet hole or the discharge hole.
Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pfister US 4,047,317.
Regarding claim 1, Pfister discloses an artificial bait for fishing, using an attractant, comprising: 

    PNG
    media_image2.png
    477
    126
    media_image2.png
    Greyscale
an artificial bait body 10, 14 having an accommodation space 11, 15 therein, and an inlet hole 21 through which water flows into the accommodation space by water pressure during fishing; and 
an attracting agent made of the attractant and insertably and separably provided in the accommodation space, 
wherein the water flowing through the inlet hole comes into contact with  the attracting agent to discharge the attractant to an outside through a discharge hole 22 of the artificial bait body during fishing (column 2, lines 8-17).
[AltContent: textbox (Figure 2- Pfister Figure 3)]Regarding claim 2, Pfister discloses the invention as claimed as detailed above with respect to claim 1.  Pfister also discloses that the attracting agent is in at least one type from among a liquid type (column 2, lines 49-54), a foaming type, and a capsule type.
Regarding claim 3 as best understood, Pfister discloses the invention as claimed as detailed above with respect to claim 1.  Pfister also discloses that at least one of the inlet hole 21 or the discharge hole 22 is formed as at least one or more formed in a longitudinal direction or a lateral direction of the artificial bait body in the accommodation space.
Regarding claim 4, Pfister discloses the invention as claimed as detailed above with respect to claim 2.  Pfister also discloses that the attracting agent is refillable, wherein the attracting agent of the liquid type is refillable by a liquid injecting device having an injection needle, and wherein the attracting agent of the foaming type or the capsule type is refillable by mounting the foaming type or the capsule type to an insertion rod and inserting the insertion rod into the inlet hole or the discharge hole.  
Regarding claim 5, Pfister discloses the invention as claimed as detailed above with respect to claim 2.  Pfister also discloses that the attractant is red and composed of at least one of fish food, fish powder, fish oil, fish blood (column 2, lines 49-54), grain powder, or organic binder.
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balch US 3,688,430.
Regarding claim 1, Balch discloses an artificial bait for fishing, using an attractant, comprising: 
an artificial bait body 10 having an accommodation space therein, and an inlet hole 14 through which water flows into the accommodation space by water pressure during fishing; and 
an attracting agent 22 made of the attractant and insertably and separably provided in the accommodation space, 
wherein the water flowing through the inlet hole comes into contact with the attracting agent to discharge the attractant to an outside through a discharge hole 14, 15 of the artificial bait body during fishing.

    PNG
    media_image3.png
    131
    449
    media_image3.png
    Greyscale

Figure 3- Balch Figure 9
Regarding claim 2, Balch discloses the invention as claimed as detailed above with respect to claim 1.  Balch also discloses that the attracting agent is in at least one 
Regarding claim 3 as best understood, Balch discloses the invention as claimed as detailed above with respect to claim 1.  Balch also discloses that at least one of the inlet hole 14 or the discharge hole 14, 15 is formed as at least one or more formed in a longitudinal direction or a lateral direction of the artificial bait body in the accommodation space.
Regarding claim 4, Balch discloses the invention as claimed as detailed above with respect to claim 2.  Balch also discloses that the attracting agent 22 is refillable, wherein the attracting agent of the liquid type is refillable by a liquid injecting device having an injection needle, and wherein the attracting agent of the foaming type or the capsule type is refillable by mounting the foaming type or the capsule type to an insertion rod and inserting the insertion rod into the inlet hole or the discharge hole.  Note that neither the injecting device nor insertion rod positively recited, and any liquid is refillable by a liquid injecting device or capsule could be placed by an insertion rod.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pieper US 3,991,504 or Balch US 3,688,430 in view of Kwong US 2011/0197493.
Regarding claim 5, Pieper and Balch (individually) disclose the invention as claimed as detailed above with respect to claim 2.  Balch also discloses that the attractant comprises fish oil (column 2, line 56-68).  Pieper does not teach details of the attractant.
Kwong teaches an artificial bait body 102 having an accommodation space 109 therein, and an attracting agent 104 insertably and separably provided in the accommodation space, wherein the attractant is red [0025] and composed of at least one of fish food, fish powder, fish oil [0038], and fish blood [0024].  It would have been obvious to one of ordinary skill in the art to modify the attractant of Pieper or Balch with a red attractant comprising fish oil or fish blood as taught by Kwong in order to trigger fish attacks [0025].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC BURGESS whose telephone number is (571)272-9385.  The examiner can normally be reached on M-F 08:30-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 517 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MARC BURGESS/Primary Examiner, Art Unit 3647